Citation Nr: 0915452	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-35 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel 
syndrome/ulnar neuropathy, to include as secondary to 
service-connected right ulna fracture.  

2.  Entitlement to service connection for Meniere's 
syndrome/vertigo.  

3.  Entitlement to service connection for hypertensive 
vascular disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to April 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) from March 2005 and June 2005 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claims for service connection for right 
carpal tunnel syndrome/ulnar neuropathy, to include as 
secondary to service-connected right ulna fracture, Meniere's 
syndrome/vertigo, and hypertensive vascular disease.  

The issues of entitlement to service connection for Meniere's 
syndrome/vertigo and hypertensive vascular disease are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's right carpal tunnel syndrome/ulnar neuropathy 
first manifested many years after his separation from service 
and are unrelated to his service or to any incident therein, 
and are not shown to be the result of or aggravated by the 
service-connected right ulna fracture.


CONCLUSION OF LAW

The Veteran's right carpal tunnel syndrome/ulnar neuropathy 
were not incurred in or aggravated by his active service, and 
are not proximately due to or the result of the 
service-connected right ulna fracture.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disability 
which is proximately due to or the result of a disease or 
injury incurred in or aggravated by service will also be 
service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The Veteran's right carpal tunnel syndrome/ulnar 
neuropathy, however, are not conditions subject to 
presumptive service connection.     

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d). 

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show:  (1) that a current disability 
exists and (2) that the current disability was either caused 
by or aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran contends that he is entitled to service 
connection on a secondary basis for his right carpal tunnel 
syndrome/ulnar neuropathy due to his service-connected right 
ulna fracture.  

Service treatment records are negative for any complaints or 
treatment for right carpal tunnel syndrome/ulnar neuropathy.  
The Veteran waived his right to a separation examination in 
January 1985.  

An October 2003 private medical report indicated that the 
Veteran was treated for pain, swelling, and tingling in the 
right forearm as a result of him attempting to lift something 
at work.  

On VA examination in November 2004, the Veteran reported 
developing mid forearm and wrist pain while boxing during 
service.  He stated that he had been diagnosed with a stress 
fracture in 1982.  He currently complained of right elbow and 
right wrist pain that felt "like a stress fracture."  He 
also reported occasional numbness in the medial ulnar aspect 
of his arm with pronation of his right upper extremity.  He 
stated that he would occasionally get nocturnal awakening 
with numbness in his right upper extremity as well as 
numbness while driving.  He complained of having dysthesia at 
work when he used his arms a lot.  He further reported 
experiencing the same identical numbness when his hands 
cramped up from doing extensive writing.  He denied any 
dislocation, subluxations, or abnormal joint movements.  
Examination revealed positive phalanges sign with numbness in 
the radial aspect of his hand involving the thumb and next 
two digits.  There was numbness on the thumb side of his 
fourth digit and no numbness on the fifth digit side.  The 
Veteran had a positive Tenel's on the right wrist, elbow, and 
Guyon's canal that was identical to his previous numbness and 
tingling.  There were no visible bony or joint deformities, 
and his hand had normal strength.  His hand had otherwise 
normal sensation, and there was no fluid or effusions, 
tenderness on palpation, or erythemia associated with his 
elbow or wrist.  There was no loss of range of motion in the 
wrist or elbow.  X-rays showed an old ulnar fracture in the 
mid shaft with bony callous, but there were otherwise no 
deformities or malalignment.  The examiner reviewed the 
claims folder and discussed in detail the Veteran's in-
service and post-service medical history.  Then, based on his 
review of the medical records and the findings of his 
physical examination and the results of diagnostic testing, 
he opined that the Veteran's symptoms were related to right 
carpal tunnel and a right ulnar neuropathy that was evidenced 
by numbness and positive Tenel's.  He concluded that the 
Veteran's condition was more likely than not unrelated to the 
service-connected right ulnar stress fracture.  He explained 
that there was a lack of radiographic evidence of ongoing 
problems or disability as well as the fact that there were no 
losses in range of motion, changes in the examination with 
repeated testing, or increases in pain, weakness, and 
incoordination.     

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the November 2004 medical opinion is 
probative and persuasive based on the examiner's thorough and 
detailed examination of the Veteran, his review of the entire 
case file, and the adequate rationale provided for the 
opinion.  This opinion did not relate the Veteran's right 
carpal tunnel syndrome/ulnar neuropathy to his service.  
Additionally, there are no contrary competent opinions of 
record.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, the Board finds that the evidence is 
against a finding of a direct nexus between military service 
and the Veteran's current right carpal tunnel syndrome/ulnar 
neuropathy.  The evidence is also against a finding that the 
right carpal tunnel syndrome/ulnar neuropathy are a result of 
the Veteran's service-connected right ulna fracture.    

The Veteran contends that his right carpal tunnel 
syndrome/ulnar neuropathy are related to his active service.  
However, as a layperson, he is not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).

The Veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first post-service evidence of the 
Veteran's right carpal tunnel syndrome/ulnar neuropathy is in 
October 2003, approximately 18 years after his separation 
from service.  In view of the lengthy period without 
treatment, there is no evidence of a continuity of 
symptomatology, which weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the Veteran's right 
carpal tunnel syndrome/ulnar neuropathy developed in service.  
Therefore, the Board concludes that the right carpal tunnel 
syndrome/ulnar neuropathy were not incurred in or aggravated 
by service.  In addition, the Board finds that the evidence 
is against a finding that the Veteran's right carpal tunnel 
syndrome/ulnar neuropathy are proximately due to, the result 
of, or aggravated by his service-connected right ulna 
fracture.  As the preponderance of the evidence is against 
the claim for service connection, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2004 that 
discussed legal requirements applicable to the claim.  VA 
made all efforts to notify and to assist the appellant with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the September 
2006 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for right carpal tunnel syndrome/ulnar 
neuropathy, to include as secondary to service-connected 
right ulna fracture, is denied.   


REMAND

Additional development is needed prior to further disposition 
of the claims for entitlement to service connection for 
Meniere's syndrome/vertigo and hypertensive vascular disease.  
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).  The 
Veteran has been diagnosed with vertigo and hypertension, but 
it remains unclear whether these disabilities are related to 
his period of service.  

Regarding the Veteran's claim for entitlement to service 
connection for Meniere's syndrome/vertigo, the service 
treatment records reflect that he complained of a right ear 
ache and swollen ear in October 1979.  A March 1982 treatment 
record shows that he received treatment for right external 
otitis.  Post-service private medical records dated from 
August 1999 to December 2004 reveal that the Veteran received 
intermittent treatment for vertigo.  Because vertigo and 
Meniere's syndrome are disabilities associated with the inner 
ear balance mechanisms, in order to make an accurate 
assessment of the Veteran's entitlement to service connection 
for his Meniere's syndrome/vertigo, it is necessary to have a 
medical opinion based upon a thorough review of the record 
that reconciles the question of whether the Veteran's current 
Meniere's syndrome/vertigo are related to his period of 
service.  The Board thus finds that an examination and 
opinion addressing the etiology of the Veteran's disorder is 
necessary in order to fairly decide the merits of the 
Veteran's claim.  

With respect to the Veteran's claim for entitlement to 
hypertensive vascular disease, service treatment records show 
that the Veteran had elevated blood pressure readings of 
140/90 and 142/98 in May 1984.  Post-service private medical 
records dated from March 1999 to December 2004 show that the 
Veteran received intermittent monitoring and treatment for 
his hypertension.  In order to make an accurate assessment of 
the Veteran's entitlement to service connection for his 
hypertensive vascular disease, it is necessary to have a 
medical opinion based upon a thorough review of the record 
that reconciles the question of whether the Veteran's current 
hypertension is related to his period of service.  The Board 
thus finds that an examination and opinion addressing the 
etiology of the Veteran's disorder is necessary in order to 
fairly decide the merits of the Veteran's claim.  
  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine whether there 
is any relationship between his current 
Meniere's syndrome/vertigo and his 
period of active service.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that 
any Meniere's syndrome/vertigo are 
etiologically related to any incidents 
of the Veteran's period of active 
service, to include his October 1979 
and March 1982 treatment sessions for a 
swollen and aching right ear and right 
external otitis.  If necessary, the 
examiner should reconcile the opinion 
with the other medical opinions of 
record.  The rationale for any opinions 
expressed should be provided.  The 
examiner should review the claims 
folder and should note that review in 
the report.  

2.  Schedule the Veteran for a VA 
examination to determine whether there 
is any relationship between his current 
hypertensive vascular disease and his 
period of active service.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that 
any hypertension or hypertensive 
vascular disease is etiologically 
related to any incidents of the 
Veteran's period of active service, to 
include his May 1984 elevated blood 
pressure readings, or developed within 
one year of his discharge from active 
duty.  If necessary, the examiner 
should reconcile the opinion with the 
other medical opinions of record.  The 
rationale for any opinions expressed 
should be provided.  The examiner 
should review the claims folder and 
should note that review in the report.  

3.  Then, readjudicate the claims.  If 
the decisions remain adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


